Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 11/09/2021.
Claims 1-20 are pending in this application.  Claims 1 and 15 are independent claims.   In Amendment, claims 1 and 15 are amended.  This Office Action is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (U.S. 2011/0072312 A1).

Re claim 2, Fan et al. disclose in Figures 1-4 the second connector application installed on the smart TV device to request the first communication session responsive to fault condition information associated with the smart TV service that executes on the smart TV device from the user (e.g. paragraphs [0016, 0022, and 0031]). 
Re claim 3, Fan et al. disclose in Figures 1-4 the first connector application that executes on the server to receive, from the smart TV device, fault condition information; and the first connector application that executes on the server to forward, to the third connector application that executes on the computing device in the contact center environment, the fault condition information to cause the computing device in the contact center environment to generate the diagnostic information based at least in part on the fault condition information (e.g. Figures 1-3 and paragraphs [0020-0022]). 
Re claim 4, Fan et al. disclose in Figures 1-4 the first connector application that executes on the server to receive, from the smart TV device, fault condition information comprising information corresponding to a perceived problem with the smart TV service that executes on the 
Re claim 13, Fan et al. disclose in Figures 1-4 the smart TV device including at least one of a television or a set top box (e.g. paragraph [0012]). 
Re claim 14, Fan et al. disclose in Figures 1-4 the smart TV service including an application for providing streaming video content to the smart TV device (e.g. paragraph [0031]). 
Re claim 15, it is a method claim having similar limitations cited in claim 1.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 16, it is a method claim having similar limitations cited in claim 2.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 2.
Re claim 17, it is a method claim having similar limitations cited in claim 3.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 3.
Re claim 18, it is a method claim having similar limitations cited in claim 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. 2011/0072312 A1) in view of Brunet et al. (U.S. 2016/0065410 A1).
Re claim 5, Fan et al. fail to disclose in Figures 1-4 the smart TV service that executes on the smart TV device to display a prompt to deflect the service request interaction from the smart TV device to a mobile device of the user; the smart TV device to receive a user input that confirms the service request interaction to be deflected to the mobile device; and a fourth connector application that executes on the mobile device to establish a second communication session between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment to continue the service request interaction via the second communication session.  However, Brunet et al. disclose in Figures 1-8 the smart TV service that executes on the smart TV device to display a prompt to deflect the service request interaction from the smart TV device to a mobile device of the user; the smart TV device to receive a user input that confirms the service request interaction to be deflected to the mobile device; and a fourth connector application that executes on the mobile device to establish a second communication session between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment to continue the service request 
Re claim 6, Fan et al. fail to disclose in Figures 1-4 the smart TV service that executes on the smart TV device to display a prompt to deflect the service request interaction from the smart TV device to a mobile device of the user; the smart TV device to receive a user input that confirms the service request interaction to be deflected to the mobile device; the third connector application that executes on the computing device in the contact center environment to authenticate the mobile device; and a fourth connector application that executes on the mobile device to establish a second communication session between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment to continue the service request interaction via the second communication session.  However, Brunet et al. disclose in Figures 1-8 the smart TV service that executes on the smart TV device to display a prompt to deflect the service 
Re claim 7, Fan et al. disclose in Figures 1-4 the second communication session is at least one of an email communication session, an SMS communication session, or a live chat communication session (e.g. paragraph [0012]). Fan et al. fail to disclose the smart TV service 
Re claim 8, Fan et al. disclose in Figures 1-4 the second communication session is at least one of an email communication session, an SMS communication session, or a live chat communication session (e.g. paragraph [0012]); the first connector application that executes on the server to receive at least one data file associated with the service request interaction from the smart TV device; and the first connector application that executes on the server to transmit the at least one data file to the mobile device of the user (e.g. Figures 1-3 and abstract).  Fan et al. fail to disclose the smart TV service that executes on the smart TV device to display a prompt to deflect the service request interaction from the smart TV device to a mobile device of the user; the smart TV device to receive a user input that confirms the service request interaction to be deflected to the mobile device; the third connector application that executes on the computing device in the contact center environment to authenticate the mobile device; and a fourth connector application that executes on the mobile device to establish a second communication session between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment to continue the service request interaction via the second communication session.  However, Brunet 


Re claim 11, Fan et al. fail to disclose in Figures 1-4 the smart TV device to display a telephone number; and a fourth connector application that executes on a mobile device of the user to establish a second communication session by dialing the telephone number, the second communication session established between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment.  However, Brunet et al. disclose in Figures 1-8 the smart TV device to display a telephone number; and a fourth connector application that executes on a mobile device of the user to establish a second communication session by dialing the telephone number, the second communication session established between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment  (e.g. abstract, Figure 6, and paragraphs [0008-0009, 0018, 0139-0146]).  In addition, it is very well known in the art that the user can contact the customer service directly via the provided contact number for any issue as typical customer service.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to add the smart TV device to display a telephone number; and a fourth connector application that executes on a mobile device of the user to establish a second communication session by dialing the telephone number, the second communication session established between the fourth connector application that executes on the mobile device and the third connector application that executes on the computing device in the contact center environment as seen in Brunet et al.’s invention into Fan et al.’s invention because it would enable improve self-diagnostic capability of the customer.

Re claim 19, it is a method claim having similar limitations cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 20, it is a method claim having similar limitations cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
The applicant argues in page for claims 1 and 15 that the reference by Fan fail to disclose the extension of the communication session, in particular the disclosure of a processing system intermediary to a smart TV device and a computing device in a contact center environment or the second registration information.
The examiner respectfully submits that the alleged limitations above can be reasonably seen in the reference by Fan as addressed in the rejection above wherein Figure 1 shows the processing system intermediary to the smart TV device as the client and the computing device as the agent for interactive communication in order to resolve certain hardware/software issues such as TV device from the client.  Figure 1 shows the layering structures of the intermediate system that would interaction with the client (reporting the problem) and the agent (solving the problem) wherein each of the layer/component can be separate 
The examiner also respectfully submits that the previous of 101 rejection is withdrawn due to the amendment drafted to overcome the previous 101 rejection which clearly indicate the system additionally including some hardware structure such as memory and processor.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919. The examiner can normally be reached M-F: 7:30 am -3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L. Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/PHUOC H NGUYEN/                                                                                    Primary Examiner, Art Unit 2451